         Case 5:19-cv-01080-PRW Document 24 Filed 06/16/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JONATHAN DUBOIS,                        )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )           Case No. CIV-19-1080-PRW
                                        )
CITY OF BLANCHARD, a municipality; )
MATTHEW HAINES, in his individual       )
capacity; STACEY WHITE, in his          )
individual capacity; JOE BEILOUNY, in )
his individual capacity; SEAN EATON, in )
his individual capacity; and JOHN DOES )
1-10,                                   )
                                        )
       Defendants.                      )

                                            ORDER

       Defendant City of Blanchard asks the Court to dismiss two claims brought against

it by Plaintiff for failure to state a claim upon which relief can be granted (Dkt. 9). It argues,

pursuant to Fed. R. Civ. P. 12(b)(6), that (1) Plaintiff’s Burk tort claim must be dismissed

because he does not assert that he was an at-will employee and (2) Plaintiff’s punitive

damages claim must be dismissed because such damages are not recoverable against a

municipality.

                                      Standard of Review

       In reviewing a Fed. R. Civ. P. 12(b)(6) motion to dismiss, all well-pleaded

allegations in the complaint must be accepted as true and viewed “in the light most




                                                1
           Case 5:19-cv-01080-PRW Document 24 Filed 06/16/20 Page 2 of 3



favorable to the plaintiff.”1 While a complaint need not recite “detailed factual allegations,”

“a plaintiff’s obligation to provide the grounds of his entitle[ment] to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.”2 The pleaded facts must establish that the claim is plausible.3

          Burk Tort Claim

          Defendant City contends that Plaintiff’s Burk tort claim must be dismissed because

Plaintiff’s claim that he had a property interest in his continued employment precludes him

from claiming that he was an at-will employee, and only at-will employees can pursue a

Burk claim.4 Plaintiff responds that he pleaded that he had a property interest in his

continued employment and also that he was an at-will employee because there is a question

of fact as to the status of his employment.5 Moreover, asserts Plaintiff, the Federal Rules

of Civil Procedure permit alternative pleading at this stage of litigation since discovery has

not yet occurred.6

          The Court agrees with Plaintiff that such alternative pleading is permitted at this

stage of litigation,7 and taking his allegations as true and viewed in the light most favorable


1
 Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210,( 1215 (10th Cir. 2007) (quoting David v.
City & County of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996)).
2
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted) (alteration in original).
3
    Id.
4
    Mot. for Partial Dismissal of Def. City of Blanchard (Dkt. 9) at 4.
5
    Pl.’s Resp. to Def. City of Blanchard’s Mot. for Partial Dismissal (Dkt. 16) at 3.
6
    Id. at 67.
7
    See Fed. R. Civ. P. 8(d).

                                                2
           Case 5:19-cv-01080-PRW Document 24 Filed 06/16/20 Page 3 of 3



to Plaintiff, he has stated the at-will employee element of a Burk tort claim. Defendant

City’s request to dismiss this claim is accordingly denied.

         Punitive Damages

         Defendant City next argues that Plaintiff’s punitive damages claim must be

dismissed because such damages are not recoverable against a municipality. 8 Plaintiff

concedes this point,9 so his claim for punitive damages against Defendant City is dismissed

with prejudice.

                                          Conclusion

         The motion (Dkt. 9) is thus GRANTED IN PART AND DENIED IN PART.

Defendant City’s motion to dismiss Plaintiff’s Burk tort claim is DENIED, and its motion

to dismiss Plaintiff’s punitive damages claim against Defendant City only is GRANTED

and DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED this 15th day of June, 2020.




8
    Mot. for Partial Dismissal of Def. City of Blanchard (Dkt. 9) at 56.
9
    Pl.’s Resp. to Def. City of Blanchard’s Mot. for Partial Dismissal (Dkt. 16) at 8.

                                                3
